  8:20-cv-00350-RGK-PRSE Doc # 6 Filed: 09/14/20 Page 1 of 2 - Page ID # 18




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

WALTER EUGENE ADAMS,                                         8:20CV350

                    Plaintiff,
                                                         MEMORANDUM
       vs.                                                AND ORDER

U.S. DEPARTMENT OF VETERANS
AFFAIRS,

                    Defendant.


       On September 2, 2020, the court entered an order requiring Plaintiff to submit
either the court’s $400.00 filing and administrative fees or a request to proceed in
forma pauperis (“IFP”). Plaintiff was also provided with a Form AO240 for the
purpose of requesting leave to proceed in forma pauperis. (Filing 4.)

       On September 11, 2020, Plaintiff filed a motion to proceed in forma pauperis,
without using the Form AO240 (Filing 5.) This filing does not meet the statutory
requirements. Pursuant to 28 U.S.C. § 1915(a)(1), in order to qualify for IFP status,
an applicant must file an affidavit, which must include a statement of assets, a
statement that the applicant is unable to pay fees or provide security, and a statement
of the affiant’s belief that he or she is entitled to the relief requested.

       Plaintiff’s IFP motion will be denied without prejudice, and he will be given
additional time to comply with the court’s order of September 2, 2020. Plaintiff is
strongly encouraged to use the Form AO240 if he wants to proceed IFP.

      IT IS THEREFORE ORDERED:

      1.    Plaintiff’s motion for leave to proceed in forma pauperis (Filing 5) is
denied without prejudice.
  8:20-cv-00350-RGK-PRSE Doc # 6 Filed: 09/14/20 Page 2 of 2 - Page ID # 19




      2.      Plaintiff is directed to submit the $400.00 fees to the clerk’s office or
submit a request to proceed in forma pauperis within 30 days. Failure to take either
action will result in dismissal of this matter without further notice.

    3.    The clerk of the court is directed to send to Plaintiff another Form
AO240 (“Application to Proceed Without Prepayment of Fees and Affidavit”).1

      4.     The clerk of the court is directed to set a pro se case management
deadline in this matter with the following text: October 14, 2020: Check for MIFP
or payment.

      Dated this 14th day of September, 2020.

                                              BY THE COURT:


                                              Richard G. Kopf
                                              Senior United States District Judge




      1
         A fillable Form AO240 is also available online on the court’s public website,
at https://www.ned.uscourts.gov/public/proceeding-without-an-attorney.

                                          2
